Merrick, J.
The evidence objected to by the defendant had a tendency to show that he kept and occupied the tenement described in the indictment, and was therefore properly admitted. Cohabitation and the conduct of the parties is in all cases admissible in evidence in proof of marriage. Sts. 1840, c. 84; 1841, c. 20. The marriage of the parties having been shown, proof of acts by the wife in the usual and common course of domestic affairs, and in the management of a family, at the place where they cohabit, has a very direct tendency to show that the tenement so occupied is kept by the husband. The evidence produced on the part of the government was competent, and therefore admissible to establish each of these facts.

Exceptions overruled.